In an action, inter alia, to recover damages for breach' of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), entered November 3, 1999, which granted the defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss the second cause of action for failure to state a cause of action and to dismiss the plaintiffs demand for punitive damages.
Ordered that the order is affirmed, with costs.
The second cause of action, which was the basis for a demand for punitive damages, was properly dismissed pursuant to CPLR 3211 (a) (7). To state a claim for an award of punitive damages as an additional and exemplary remedy when the cause of action arises from breach of contract, a plaintiff is required, inter alia, to establish that the defendant’s conduct was actionable as an independent tort (see, New York Univ. v Continental Ins. Co., 87 NY2d 308, 316). The plaintiff failed to satisfy that requirement in this case.
The plaintiffs remaining contention is without merit. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.